department of the treasury internal_revenue_service washington d c date cc dom fs it a number release date uilc internal_revenue_service national_office field_service_advice memorandum for from subject deborah butler assistant chief_counsel field service cc dom fs this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corp x corp y country a products b date d tax_year tax_year tax_year tax_year tax_year tax_year tax_year dollar_figuree issue whether a proposed closing_agreement should be entered into by the internal_revenue_service conclusion as drafted the closing_agreement is so ambiguous that it is virtually unenforceable the agreement apparently does not directly conflict with any provisions of the code nor does the future applicability of the agreement present problems thus if the ambiguities in the agreement are cured it may be possible to carry out its intent facts corp x is based in country a and manufactures products b corp y is the exclusive united_states distributor for corp x corp y was incorporated on date d it was anticipated that corp y would operate at a loss for a number of years because of large start-up costs which would apparently consist largely of advertising expenses corp y and the service negotiated a settlement in the form of a proposed closing_agreement to address the capitalization and amortization of the start-up costs the agreement provides in part as follows now therefore it is hereby determined and agreed for federal_income_tax purposes that for tax_year sec_1 and taxpayer’s cumulative net taxable loss is limited to dollar_figuree if losses exceed this amount taxpayer shall capitalize the excess losses to the extent taxpayer creates excess profits in tax_year sec_3 it can apply the capitalized losses against such excess profits for these purposes excess profits is defined as the amount of operating_profit that exceeds the minimum operating_profit set forth below law and analysis ambiguity the agreement contains several terms that have undefined and unclear meanings the question arises whether this ambiguity is enough to invalidate the agreement determined matters in closing agreements should be stated with such clarity as to lead reasonably to only one interpretation revproc_68_16 1968_2_cb_767 see also closing_agreement handbook irm chapter handbook the closing_agreement in the present case fails to meet this minimum requirement the closing_agreement consists of two clauses the first clause limits the taxable loss for the tax_year sec_1 and to dollar_figuree though unstated presumably this loss would create a net_operating_loss under sec_172 and be treated accordingly if corp y’s cumulative losses exceed dollar_figuree in tax_year sec_1 and the remaining losses are capitalized there is no stated limit on these losses presumably should a capitalized loss arise there is some important difference between it and the dollar_figuree loss that is otherwise determined a possible distinction between these types of losses is set forth in the second clause the second clause establishes a procedure for the application of capitalized losses against excess profits excess profits are defined as the amount of operating_profit that exceeds a stated minimum operating_profit for the tax_year sec_3 through operating_profit is not defined but presumably this is not equivalent to taxable_income the imprecise nature of these clauses raises several questions what is the appropriate treatment of the dollar_figuree in future years assuming corp y is profitable in tax_year is a capitalized loss applied before the dollar_figuree is applied as an nol can the dollar_figuree be applied against taxable_income in future years even if there are no excess profits as defined in the closing_agreement what is the appropriate treatment of the capitalized loss to the extent that the treatment of this loss is not covered in the agreement is this loss treated as an nol under sec_172 what happens to any remaining capitalized loss in tax_year see last v united_states u s t c big_number ct_cl interpreting closing_agreement with language t here is a long-term_capital_loss carryover of dollar_figure from the tax_year to the tax_year and concluding that the carryover from could be used any time allowable under sec_172 what is operating_profit is this amount as accounting principles suggest greater than taxable_income if so if there are positive excess profits and negative taxable_income can the capitalized loss be written off against operating_profit in effect transforming the capitalized loss into an nol subject_to sec_172 though the above questions demonstrate the ambiguity of the agreement there are other problems as well we have concerns for example that the excess profit is a related specific item affecting taxable periods within the scope of the commissioner’s delegation_order without addressing these issues the agreement should not be signed inconsistency with the code the point has been raised that the agreement conflicts with some provisions of the code we do not believe that to the extent the agreement is at odds with the code this invalidates it normally advertising expenses that are in the nature of selling_expenses are deductible if they reasonable and related to the taxpayer’s business activities sec_1_162-1 only in the unusual situation where advertising is directed towards getting future_benefits beyond those traditionally associated with ordinary product advertising must the costs of the advertising be capitalized revrul_92_80 1992_2_cb_57 as far as the argument that the agreement allows corp y to capitalize its advertising expenses is concerned there is no language in this agreement that supports this conclusion moreover if the expenses were deducted currently and resulted in an nol the nol can be carried forward twenty years under sec_172 the effect of the nol carryforward is to allow albeit indirectly deductions for start-up costs in future years it is also asserted that the agreement conflicts with the nol rules under sec_172 as discussed above this conflict is unclear if the capitalized loss is not treated as an nol then this loss may indeed conflict with the nol rules but this conflict if present is not fatal to the agreement there is no explicit requirement that closing agreements not conflict with other provisions of the internal_revenue_code the only implicit restraint on them are the provisions elsewhere in the code providing that certain sections should be given effect notwithstanding any other rule_of law see handbook thus closing agreements are not invalid merely because they conflict with some other code provision in fact closing agreements may be set_aside only in rare instances no doubt the intent of the agreement is to allow the capitalization of certain start_up expenses nonetheless based on the four corners of the agreement this intent is not relevant see 47_f3d_168 6th cir on a philosophical level in fact one would expect that the parties to closing agreements could always make the claim that it conflicts with some provision of the code if the treatment under the code of items included in a closing_agreement were clear there would be little reason to enter into the agreement it is well settled that a closing_agreement may not be set_aside except upon a showing of fraud malfeasance or misrepresentation of a material fact 88_tc_225 aff’d 838_f2d_1202 2d cir citing sec_7121 an erroneous interpretation of law in a closing_agreement is not a mistake of fact and is not grounds for setting aside an agreement kercheval v united_states u s t c big_number 4th cir further court decisions interpreting closing agreements conclude that changes in law do not affect the status of closing agreements 42_f2d_313 ct_cl cert_denied 282_us_871 holding that later finding that statute applied in closing_agreement was unconstitutional did not invalidate the agreement in short once a closing_agreement is signed it is final whether or not the agreement comports with other provisions of the code treatment of future years concern has been expressed regarding the indefinite future treatment of the capitalized loss under the agreement we do not believe that the indefinite nature of this treatment presents a problem because although the agreement does not determine the specific amount of a capitalized loss it does provide a fixed treatment for it a closing_agreement may cover any current or future year sec_301_7121-1 agreements for future periods may relate to one or more items affecting tax_liability sec_301_7121-1 revproc_68_26 1968_1_cb_770 and the handbook set forth the procedures for drafting effective closing agreements closing agreements must be unambiguous revproc_68_26 c b pincite handbook chapter determinations with respect to future years are not appropriate when correct treatment will depend primarily upon circumstances that will arise subsequent to the agreement such as the application of capital_gains rates to the future sales of real_estate or the treatment of farm_losses for future years revproc_68_26 1968_1_cb_787 handbook chapter similarly closing agreements should not contain provisions that render them inoperative upon the occurrence of some future event handbook chapter this does not mean however that closing agreements cannot contain provisions that fix the future treatment of certain items revproc_68_16 exhibit c c b pincite handbook exhibit the examples set forth in the rev_proc and the handbook illustrate closing agreements that fix the future treatment rather than the precise amount for certain items revproc_68_16 ex c and exhibit of the handbook are sample closing agreements are subject_to subsequently enacted statutory provisions that are not retroactive handbook closing agreements that provide a method for allocations under sec_482 between a parent and subsidiary the agreement contains many clauses that are dependent upon future events particularly clause h which reads as follows h in the event the taxpayer is granted offset relief pursuant to sec_5 of revproc_64_54 and or pursuant to revproc_69_13 as a result of the sec_482 allocation referred to in clause a subsequent to the date this agreement is executed on behalf of the commissioner there shall be included in taxpayer’s gross_income for the year payment is made pursuant to clause e to the extent of earnings_and_profits available in the year the payment specified in clause e is made such a dividend being in the amount of the excess of payment over the maximum which taxpayer could have received free of further federal_income_tax consequences under revproc_65_17 had such offset relief been finally determined prior to or concurrently with taxpayer’s execution of this closing_agreement if payment has been made pursuant to clause d ii the amount of such dividend income shall be reduced to the extent of the unpaid balance of any outstanding promissory note specified in clause e ii such reduction not to exceed the amount of the dividend referred to in this clause and such note shall then be decreased by the amount of such reduction the exact dividend to be included in the taxpayer’s income in this example is dependent upon events which are unknown at the time the closing_agreement is signed for example sufficient earnings_and_profits must be available and if a promissory note is created under clause e of the agreement which addresses payments from the subsidiary to the parent as a result of a sec_482 adjustment this note can affect the value of the resulting dividend in short at the time the closing_agreement is signed it cannot be determined whether a dividend will arise or the value of the dividend yet this closing_agreement is still valid clearly closing agreements do not need to conclusively determine the amount of future deductions courts also have addressed closing agreements that contain indefinite treatment of future items first nat’l city bank v united_states ct_cl under the closing_agreement in first nat’l city bank the bank’s devaluation loss could be recognized only if assets exceeded liabilities at the close of the taxable_year the court did not question the validity of the closing_agreement and held that the taxpayer was bound by its provisions in this case the closing_agreement establishes a precise treatment for corp y’s losses for the tax_year sec_1 and losses will be allowed up to dollar_figuree and capitalized beyond that point the treatment in future years is also fixed corp y can utilize specific amounts of the capitalized amount if available in each of the years covered in the closing_agreement this is not forbidden see handbook providing an example closing_agreement which determines an nol of x in and allows a portion of the loss to be carried back to the circumstances arising subsequent to the agreement that will affect its operation are corp y’s normal operations during those years thus to the extent the closing_agreement in the present case is otherwise valid the future uncertainties arising in the agreement do not invalidate it deborah a butler by ____________________ clifford m harbourt senior technician reviewer income_tax and accounting branch field service division
